DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David B. Hoffman (Reg. No. 62,835) on 27 June 2022.

The application has been amended as follows: 

The Specification:
The paragraph beginning on page 27, line 7, was amended as follows:
Figs 12 and 13 show an apparatus for scanning steel pipe 82, having an internal diameter of about 234 mm and a wall thickness of about 43 mm, to detect changes and flaws in the wall. The pipe wall is surrounded by a layer of insulating material 84. A support member 86 is clamped to the pipeline by means of clamps 88 hydraulically operated by arms 90. The support member 86 also supports rails 92 which support the support 70, detector housing 72 and source unit 74. A motor 94 mounted on the detector housing 72 is operable to move the detector housing 72 and source unit 74 along the rails 92 and thereby to rotate the position of the source unit 74 and detector units 30 around the pipeline. At each position, radiation emitted by the source unit 74 towards each detector unit 30 in the two detector units forms a number of radiation paths through the pipe wall and insulation equal to the number of detector units 30, which in this case is (19 x 2) = 38 separate paths which can be scanned at the same time. When the apparatus is rotated to a different position along the rails 92, a further 38 paths can be scanned. Data in the form of counts detected by the detector units 30 is processed and stored by a data processor 95 housed in housing 96 located towards the top of the support 70. Deployment of the detector units 30 in the positions shown is particularly suitable for scanning the pipeline walls and insulation to detect flaws and changes between different locations in the pipe 82.  A remotely-operated vehicle (ROV) 91 is configured to deploy and move the apparatus when deployed in underwater locations.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
A descriptive legend --REMOTELY OPERATED VEHICLE (ROV)-- was added to a structural element (91) in FIG. 13. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1, 2, and 4-6 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, 4, and 5, Batzinger et al. (U. S. Patent No. 6,925,145 B2) disclosed a system that comprises:
an apparatus (4) for inspecting an underwater pipeline to determine a wall thickness or information about contents of the underwater pipeline, the apparatus comprising: 
a gamma radiation source (12) (column 6, lines 1-6); 
an array of detector units (14); and 
a data processor (16), 
wherein the gamma radiation source and the array of detector units are mounted to enable an underwater pipeline to be interposed between the gamma radiation source and the array of detector units so that gamma radiation emitted by the gamma radiation source passes along a plurality of paths through a portion of the underwater pipeline and impinges upon the array of detector units (column 5, lines 37-67; column 6, line 54 - column 7, line 49), and 
wherein the data processor is configured to acquire data at a plurality of radially offset positions around the underwater pipeline to acquire density data at a variety of angles through the underwater pipeline when the underwater pipeline is interposed between the gamma radiation source and the array of detector units in order to produce a representation (a three-dimensional image) of the underwater pipeline or contents of the underwater pipeline using the density data (column 5, lines 26-36; column 8, lines 1-36); and 
a remotely operated vehicle (ROV) (8 and 9) to deploy and move the apparatus when deployed in underwater locations (column 5, lines 18-36; column 5, lines 46-67).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a hinged housing that is configured to be opened and closed around the underwater pipeline.

With respect to claim 6, Batzinger et al. (U. S. Patent No. 6,925,145 B2) disclosed a method that comprises:
providing a system (100); 
using the remotely operated vehicle (ROV) (8 and 9) to deploy and move the apparatus in an underwater location (column 5, lines 18-36; column 5, lines 46-67); 
interposing the underwater pipeline (2) between the gamma radiation source and the array of detector units so that gamma radiation emitted by the gamma radiation source passes along a plurality of paths through a portion of the underwater pipeline and impinges upon the array of detector units (column 5, lines 37-67; column 6, line 54 - column 7, line 49); 
acquiring data at a plurality of radially offset positions around the underwater pipeline to acquire density data at a variety of angles through the underwater pipeline (column 5, lines 26-36; column 8, lines 1-36); and 
presenting a representation (a three-dimensional image) of the underwater pipeline or contents of the underwater pipeline using the density data (column 8, lines 1-36).
However, the prior art failed to disclose or fairly suggested that the method comprises:
providing a system of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 22 June 2022 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 22 June 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 22 June 2022 with respect to claims 1, 2, and 4-6 have been fully considered.  The objections of claims 1, 2, and 4-6 have been withdrawn.
Applicant’s amendments filed 22 June 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 22 June 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 22 June 2022 with respect to claims 1, 2, and 4-6 have been fully considered.  The rejection of claims 1, 2, and 4-6 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Batzinger et al. (U. S. Patent No. 6,925,145 B2) has been withdrawn.

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884